Citation Nr: 0633221	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  97-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	J. R. Gingras, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  The appellant seeks benefits as the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for the 
cause of the veteran's death.  In August 1997, the appellant 
testified at a Travel Board hearing at the RO.  

In an April 1998 decision, the Board denied the appellant's 
application to reopen a claim for service connection for the 
cause of the veteran's death.  The appellant then appealed 
the Board decision to the United States Court of Veterans 
Appeals (which has since been renamed the United States Court 
of Appeals for Veterans Claims) (Court).  In October 1998, 
the parties (the veteran and the VA Secretary) filed a motion 
requesting the Court to vacate the Board decision and remand 
the claim to the Board.  A November 1998 Court order granted 
the motion.  

In July 1999, the Board remanded this appeal for further 
development.  In an August 2005 decision, the Board reopened 
the appellant's claim for service connection for the cause of 
the veteran's death, and remanded the merits of the claim for 
further development.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant testified at a Travel Board hearing at the RO 
in August 1997.  In August 2006, the Board notified the 
appellant that the Veterans Law Judge who conducted that 
hearing was no longer employed by the Board.  The Board 
requested that the appellant clarify whether she desired to 
attend another hearing.  

In a response received at the Board in September 2006, the 
appellant requested a Board videoconference hearing.  As the 
appellant has indicated that she desires a Board 
videoconference hearing, the case must be returned to the RO 
to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the appellant for 
a Board videoconference hearing.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


